                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:08-CR-00220-RJC
USA                                         )
                                            )
    v.                                      )               ORDER
                                            )
SERPICO MYRIE                               )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for a time-

served sentence based on the First Step Act of 2018, (Doc. No. 48), to which the

government partially consents, (Doc. No. 51).

         The defendant pled guilty to possession with intent to distribute 5 grams or

more of cocaine base, possession of a firearm in furtherance of a drug trafficking

crime, and possession of a firearm by a felon. (Doc. No. 26: Judgment at 1). Based

on his classification as a career offender and the government’s 21 U.S.C. § 851

notice, the advisory guideline range was 322 to 387 months’ imprisonment and 8

years’ supervised release. (Doc. No. 50: Supplemental Presentence Report at 1).

The Court varied below the range to avoid unwarranted sentencing disparities

among defendants and imposed an aggregate sentence of 248 months’ imprisonment

and 8 years’ supervised release. (Doc. No. 26: Judgment at 2-3).

         Under the First Step Act and decisions by the United States Court of Appeals

for the Fourth Circuit, the revised advisory guideline range, without the career

offender enhancement, is 63 to 73 months for Counts One and Three, 60 consecutive




           Case 3:08-cr-00220-RJC Document 54 Filed 10/06/20 Page 1 of 3
months for Count Two, and a minimum of 6 years’ supervised release. (Doc. No. 50:

Supplemental Presentence Report at 2). The defendant has approximately 168

credited months in the Bureau of Prisons (BOP). (Id. at 3). Therefore, the

defendant seeks a sentence of time served followed by 6 years’ supervised release.

(Doc. No. 48: Motion at 1). The government consents to a time-served sentence, but

objects to a reduction of the supervised release term. (Doc. No. 51: Response at 1).

      In exercising its discretion under the First Step Act, the Court has considered

the factors set forth in 18 U.S.C. § 3553(a), as well as the defendant’s post-sentence

conduct and the public’s safety. Based on these factors, the Court finds that a

reduction of the defendant’s sentence would accomplish the goals of sentencing.

However, given the defendant’s pre-sentence conduct involving repeated probation

revocations, (Doc. No. 19: Presentence Report ¶¶ 37, 54), and his post-sentence

conduct involving numerous disciplinary actions in custody, (Doc. No. 50:

Supplement at 3), the Court will decline to exercise its discretion to reduce the

supervised release term previously imposed.

      IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

48), is GRANTED in part and the defendant’s sentence is reduced to the time

served on each count, plus up to ten days for the BOP to process his release. All

other terms and conditions remain unchanged.

      IT IS FURTHER ORDERED that, if the defendant is released from

imprisonment without a residential plan accepted by the United States Probation

                                           2



        Case 3:08-cr-00220-RJC Document 54 Filed 10/06/20 Page 2 of 3
               Office (USPO), he shall submit to the local Residential Reentry Center for a period

               not to exceed 90 days, with work release, at the direction of the USPO, as a

               condition of supervised release.

                          The Clerk is directed to certify copies of this Order to the defendant, counsel

               for the defendant, the United States Attorney, the United States Marshals Service,

               and the United States Probation Office.

Signed: October 6, 2020




                                                              3



                            Case 3:08-cr-00220-RJC Document 54 Filed 10/06/20 Page 3 of 3
